—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated May 18, 1998, which, upon a fact-finding order of the same court, dated March 13, 1998, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery in the second degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for a period of three years. The appeal brings up for review.the fact-finding order dated March 13, 1998, and the denial of that branch of the appellant’s omnibus motion which was to suppress identification evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The complainant’s identification of the appellant from a photographic array was not unduly suggestive merely because the detective had previously informed the complainant that a suspect was in custody (cf., People v Mack, 243 AD2d 731).
Viewing the evidence in the light most favorable to the presentment agency, we find that it was legally sufficient to establish that the appellant committed the charged acts (see, Matter of Tyrell A., 249 AD2d 467; cf., People v Contes, 60 NY2d 620). Moreover, the hearing court’s determination was not against the weight of the evidence. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, Matter of Joan P., 245 AD2d 381). The complainant’s contradicted testimony as to when he reported the crime did not detract from the strength of his testimony as to his identification of the appellant and *490the appellant’s role and actions in this incident (see, Matter of Tyrell A., supra; Matter of Richard X., 226 AD2d 762; Matter of Andre A., 185 AD2d 810). Ritter, J. P., Santucci, Luciano and H. Miller, JJ., concur.